Case 2:19-cv-11044-DML-DRG ECF No. 99, PageID.4265 Filed 12/14/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

RICHARD FRANCIS, WESLEY WON,
DENNIS SPEERLY, JOSEPH SIERCHIO,
MICHAEL PLAFKER, HOWARD YOUNG,
DARRIN DEGRAND, JAY HULL,                                  Case Number 19-11044
MICHAEL BANKS, GUY CLARK,                                  Honorable David M. Lawson
MICHAEL SYLVESTER, PHIL HOUK,                              Magistrate Judge David R. Grand
MARIA BARALLARDOS, CHI KIM HO,
PHILIP WHICKER, TAURUS KING,
CHARLES AIKEN, CARY SHERROW,
WILLIAM GROSSMAN, CARL JOHNSEN,
JEFFREY RICE, JASON KEVIN SINCLAIR,
NICOLLETE COVEY, KIMBERLY COULSON,
TROY COULSON, ANDRE MCQUADE,
DONALD DYKSHORN, TIMOTHY GRAFRATH,
TAIT THOMAS, JAMES PAUL BROWNE,
WILLIAM FREDO, DONALD SICURA,
JON ELLARD, CHRISTOPHER KRULL,
RICHARD NOONAN, ARIF SHAKOOR,
RICHARD TERRY SHOPE, RHIANNA MEYERS,
RANDALL JACOBS, MICHAEL PONDER,
PHILIP WEEKS, KARINA FREDO,
MARC MAZZA, JIMMY FLOWERS,
NEIL AMBROSIO, STEVEN BRACK,
KEVIN WESLEY, CHARLES LARSEN,
CLYDE CHENG, and BRIAN LLOYD,

              Plaintiffs,
v.

GENERAL MOTORS, LLC,

              Defendant.
                                            /

                                   SCHEDULING ORDER

       On November 30, 2020, the Court issued an opinion and order granting in part and denying

in part the defendant’s motion to dismiss the consolidated amended class action complaint. On

December 14, 2020, the Court held a status conference with counsel for the parties to discuss the

establishment of case management benchmarks for the orderly completion of remaining discovery
Case 2:19-cv-11044-DML-DRG ECF No. 99, PageID.4266 Filed 12/14/20 Page 2 of 4




productions and motion practice on the question of class certification. Plaintiffs’ counsel indicated

that the claims of certain individuals would be dismissed. Counsel for both sides also outlined

certain looming discovery complications. The Court offered direction on several of the discovery

issues but issued no definitive rulings. If any remaining outstanding issues may obstruct the

orderly progress of discovery, then the parties promptly shall file appropriate motions seeking

further assistance from the Court. The Court further advised the parties that it would establish

certain case management benchmarks.

       Accordingly, the following is ORDERED:

       1.      Dismissal of Certain Individuals and Filing of Supplemental Complaint. On

or before January 5, 2021, the plaintiffs shall identify, and prepare and file a stipulation to

dismiss, those individuals and claims which by their consent are to be removed from this litigation.

Also, on or before January 5, 2021, the plaintiffs shall file a supplemental complaint (NOT an

amended complaint), naming only those additional individual plaintiffs who are to be added to this

case and identifying the previously asserted and surviving claims pleaded in the consolidated

amended class action complaint that the added plaintiffs will assert. The supplemental complaint

SHALL NOT in any way amend, expand upon, or supersede the factual allegations or causes of

action pleaded in the consolidated amended class action complaint (ECF No. 41), except for the

demographic and vehicle information of the new plaintiffs. The defendant’s supplemental answer

to the supplemental complaint must be filed on or before January 26, 2021.

       2.      Rolling Document Production.           The defendant’s rolling production of all

outstanding materials responsive to the plaintiffs’ document requests must be completed entirely

by March 5, 2021. Privilege logs must be produced contemporaneously with each installment of

the rolling production. This deadline is contingent upon the defendant’s representation that it




                                                -2-
Case 2:19-cv-11044-DML-DRG ECF No. 99, PageID.4267 Filed 12/14/20 Page 3 of 4




intends to produce approximately 10,000 documents per week commencing forthwith. If any

material delay of the production or slowing of that pace should occur, then the parties promptly

must bring to the Court’s attention the reasons for any unforeseen problems with the rolling

production and their proposed solutions.

       3.      Fact Discovery. All fact discovery related to class certification must be completed

on or before July 30, 2021. As the Court advised the parties on the record, discovery in this

matter will not be sequenced or bifurcated formally in any manner, and the Court will not

entertain objections or requests to limit production based on any supposed segregation of

responsive materials by topical scope such as “merits” versus “class certification.” However, if

they can do so by mutual consent, then the parties are free to sequence their productions in any

way that they see fit, to ensure that all parties are able efficiently to arrange their work to meet

deadlines set by the Court. If the parties encounter discovery difficulties or disputes, including

scheduling disputes, they promptly shall contact Magistrate Judge David R. Grand to schedule a

telephone conference to address those disputes. If after that consultation the dispute remains

unresolved, then the parties should file an appropriate motion promptly.

       4.      Expert Class Discovery. The plaintiffs’ disclosures under Federal Rule of Civil

Procedure 26(a)(2) for all expert witnesses whose opinions will be offered in support of a motion

for class certification must be served on or before August 9, 2021. The defendant’s Rule 26(a)(2)

disclosures for experts whose opinions will be offered in opposition to any request for class

certification must be served on or before September 10, 2021. All expert discovery related to

class certification must be completed on or before September 24, 2021.




                                               -3-
Case 2:19-cv-11044-DML-DRG ECF No. 99, PageID.4268 Filed 12/14/20 Page 4 of 4




       5.      Motions Regarding Class Certification. Motions challenging the admissibility

of expert witness testimony under Federal Rules of Evidence 702, 703 or 705 on class certification

issues must be filed on or before October 4, 2021. The plaintiffs’ motion for class certification

must be filed on or before December 7, 2021.

       6.      Additional Discovery. The Court contemplates scheduling an additional round of

fact and expert merits discovery after the adjudication of the class certification motion.

       7.      Motion Practice. Before filing any motion with the Court, counsel for the moving

party must comply with Eastern District of Michigan Local Rule 7.1(a). The Court requires

substantial, good faith compliance with this rule, and eleventh-hour or pro forma solicitations of

consent that do not afford the opposing party a reasonable opportunity to consider and respond to

a request for concurrence will not satisfy the movant’s obligation to meet and confer before seeking

the Court’s assistance. Briefs supporting and opposing motions must conform to the requirements

of Local Rule 7.1(d), including page limitations. Responses and replies shall be filed in due course

according to the schedule set by Local Rule 7.1.

       8.      Modifications. Requests for extensions of scheduling order deadlines are not

routinely granted. All requests must be made in writing to the Court setting forth good cause, see

Fed. R. Civ. P. 16(b)(4), and a proposed amended case management plan. The Court will consider

persuasiveness of the reasons for the extension and the overall reasonableness of the request,

including its effect on the other dates in the scheduling order.

       9.      Next Status Conference. The parties shall appear for a status conference with the

Court on March 8, 2021 at 3:00 p.m.

                                                              s/David M. Lawson
                                                              DAVID M. LAWSON
Dated: December 14, 2020                                      United States District Judge




                                                -4-
